 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROY RUSS,                                        Case No. 18-cv-1154-AWI-JDP (HC)
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS THAT COURT
13           v.                                        GRANT PETITIONER RELIEF FROM
                                                       JUDGMENT AND VACATE ORDER
14    BRANDON PRICE,                                   DISMISSING CASE
15                      Respondent.                    (ECF No. 11)
16

17          Petitioner Roy Russ, a civil detainee confined at Coalinga State Hospital, sought a writ of

18   habeas corpus under 28 U.S.C. § 2241. (ECF No. 1.) The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. On August 6, 2019,

20   the Magistrate Judge entered findings and recommendations that the Court grant petitioner relief

21   from judgment and vacate the Court’s order dismissing the petition. (ECF No. 11). The parties

22   were provided an opportunity to file objections to the findings and recommendations within

23   fourteen days. No objections were filed.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and proper analysis.

27

28
                                                      1
 1         Accordingly, THE COURT HEREBY ORDERS that:

 2         1.     The findings and recommendations issued by the Magistrate Judge on August 6,

 3                2010, (ECF No. 11), are ADOPTED in full;

 4         2.     Doc. No. 9 (order adopting findings and recommendation) and Doc. No. 10

 5                (judgment) are VACATED;

 6         3.     The Clerk shall REOPEN this case;

 7         4.     This matter is REFERRED back to the Magistrate Judge for further proceedings;

 8                and

 9         5.     The Clerk of the Court is directed to send a copy of this order to the Ninth Circuit

10                Court of Appeals.

11
     IT IS SO ORDERED.
12

13   Dated: January 16, 2020
                                               SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
